Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a  conductive component comprising:
“a second through-hole, wherein the second through-hole is defined corresponding to the second narrow portion of the second conductive line and penetrates through the second insulating layer to expose the second narrow portion; and a conductive block, wherein the conductive block is located on a side of the second insulating layer away from the second conductive line, is formed in the first through-hole and the second through-hole and on the second insulating layer, and electrically connects to the first conductive line and the second conductive line; wherein the first conductive line comprises at least one of molybdenum, aluminum, titanium, copper, or silver; the second conductive line comprises at least one of molybdenum, aluminum, titanium, copper, or silver; and the conductive block comprises indium tin oxide”.



Regarding claim 6: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a  conductive component comprising:
“a second through-hole, wherein the second through-hole is defined corresponding to the second narrow portion of the second conductive line and penetrates through the second insulating layer to expose the second narrow portion; and a conductive block,
wherein the conductive block is located on a side of the second insulating layer away from the second conductive line, is formed in the first through-hole and the second through-hole and on the second insulating layer, and electrically connects to the first conductive line and the second conductive line”.

Claims 7-12 depend from claim 6, and therefore, are allowed for the same reason as claim 6.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a display device, wherein the display device comprising:



a first insulating layer, wherein the first insulating layer is located between the first conductive line and the second conductive line;
a second insulating layer, wherein the second insulating layer is located on a side of the second conductive line away from the first insulating layer;
a first through-hole, wherein the first through-hole is defined corresponding to the first narrow portion of the first conductive line and penetrates through the first insulating layer and the second insulating layer to expose the first narrow portion;
a second through-hole, wherein the second through-hole is defined corresponding to the second narrow portion of the second conductive line and penetrates through the second insulating layer to expose the second narrow portion; and
a conductive block, wherein the conductive block is located on a side of the second insulating layer away from the second conductive line, is formed in the first through-hole and the second through-hole and on the second insulating layer, and electrically connects to the first conductive line and the second conductive line”.

Claims 14-20 depend from claim 13, and therefore, are allowed for the same reason as claim 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826